Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions and Status of the Claims
Applicant’s election without traverse of Group I, claims 1-6 and 8-17 in the reply filed on 9/20/2021 is acknowledged.  
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.
Accordingly, claims 1-6 and 8-17 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “about” in conjunction with two endpoints of a numerical range such that it is unclear what values are included and/or excluded by the claim language.  The specification as filed offers examples of this range but does not provide a definition, moreover limitations are not imported from the specification into the claims.  Accordingly, the metes and bounds of claim 1 and those depending therefrom are unclear.  Similarly, applicant recites “about” in additional range endpoints through the claims, and these claims are unclear also.  See for instance claims 4, 5, 10, 12, and 13.  “About” is also unclear when it is recited in conjunction with terms such as “less than” or “at least” (i.e., “less than about” or “at least about”) absent a clear definition as to the meaning of this term, as in these listed claims.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1-3, 6, 8, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2004/0137214 A1, hereafter “Chen”, cited in parent application) in view of Watkins et al. (“US 5,789,027, hereafter “Watkins”, newly cited) and Sievers (“Formation of Aqueous Small Droplet Aerosols Assisted by Supercritical Carbon Dioxide”, Aerosol Science and Technology, 30:1, 3-15, 1999, cited in parent application).
The instant claims are drawn to a process comprising steps of mixing a stream of supercritical carbon dioxide with an aqueous solution of an “organic salt” in a continuous flow operation; creating an aerosol from the mixture; and depositing the aerosol on heated substrates, as further specified in the claims.  It is noted that the nomenclature “organic salt” in claim 1 demonstrates Applicant being his own lexicographer since claim 8 defines the “organic salt” as one comprising a metal such as iron; Applicant is acting as his own lexicographer since normally metals are considered “inorganic”, in marked contrast to Applicant’s nomenclature employed in the claims.  See MPEP 2173.04(a)III.
Chen et al. teaches a method of manufacturing a material with a surface nanometer functional structure.  Chen's method uses the properties of supercritical fluids as a carrier precursor to the functional material coating.  Carbon dioxide supercritical fluid undergoes a vaporization reaction and is then distributed on and adhered to a substrate to form said nanometer functional structure (see abstract, in particular).  Chen’s materials are useful in biomedical applications (see [0009]).  Chen’s Embodiment 2 teaches the synthesis of zinc oxide nanowires.  A furnace temperature of 500-700 degrees Celsius is used for 30-60 minutes to produce the nanowires (limitation of claim 9) from a tube (see [0030]) (limitation of claim 6) which may be in a clustered, porous structure ("mesh" as in claim 3 and “microporous” as in claim 11)(see [0032]) and “sintered” as in claim 2; this process appears to be a “continuous flow operation” as recited in claim 1 (see [0030]).
Chen does not specify deposition of a vapor which is sure to be an aerosol onto heated substrates having the specific temperature recited in claim 1 or particularly heated as recited in claim 17.
Watkins cures this deficiency.  Watkins teaches a method of chemically depositing material onto a substrate by dissolving a precursor of the material into a supercritical or near-supercritical solvent to form a supercritical or near-supercritical solution, exposing the substrate to the solution under conditions at which the precursor is stable in the solution, and mixing a reaction reagent into the solution under conditions that initiate a chemical reaction involving the precursor.  Watkins’ invention also encompasses similar methods for depositing materials into porous solids and films of materials on substrates or porous solids having material particles deposited in them (see abstract, in particular).  Watkins specifies that the method may be conducted so that the temperature of the substrate is maintained at no more than 200 degrees Celsius, etc. (see column 2, lines 14-16), a range overlapping with the instantly claimed range.  Watkins explains that adjusting these conditions allow for control of the chemical reaction and therefore deposition onto the surface of the substrate (column 2, lines 9-13) and mentions that supercritical solution temperature is different than the substrate temperature (column 2, lines 26-28).  Watkins further describes that the relatively lower process temperatures of this method improve on conventional chemical vapor deposition temperatures by allowing for control of deposition, minimized residual stress generated by thermal cycling in multi-step device fabrication that can lead to thermal-mechanical failure, minimizes diffusion and reaction of the incipient film with the substrate, etc. (column 3, lines 18-30 and column 4, lines 17-21).
Both Chen and Watkins are directed to deposition of a product from supercritical solution.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the temperature of the substrate onto which a supercritical fluid carrier is deposited, and to adjust downward in accordance with Watkins’ recommendation, with a reasonable expectation of success.  One would have been motivated to do so in the processes of Chen to reduce problems associated with cumulative higher process temperatures and therefore thermal or mechanical stress or failure as taught by Watkins.
While Chen teaches acetates among the precursor materials (see [0027]), Chen does not teach an “organic salt” as referenced by Applicant in claim 1 and as defined by Applicant in claim 8.  
Sievers cures this deficiency.  Sievers teaches the formation of aqueous small droplet aerosols assisted by supercritical carbon dioxide.  As such, Sievers teaches details of Chen’s general methodology of aerosol formation and deposition.  Sievers further specifies that thin films of metals or metal oxides can be formed by directing an aerosol containing coating precursor onto a heated substrate (see abstract, in particular).  It is noted that Sievers' methodology appears to meet the limitation "inkjet process" and is otherwise indistinguishable from an inkjet process (limitation of claim 17).  Carbon dioxide-assisted aerosolization of inexpensive water-soluble precursors such as metal acetates (“organic salt” as in claims 1 and 8) may be used to form metal oxide films containing Cu, Zn, Fe, etc. (see paragraph bridging pages 11 and 12 of Sievers)(limitations of claims 1, 8). 
Both Chen and Sievers are directed to methodology of using supercritical carbon dioxide to form surface coating/functionalization.  It is further noted that Watkins, cited above, incorporates by reference additional teachings of Sievers stating that Sievers describes an aerosol injected into a CVD reactor to deposit a thin film on a substrate (column 1, lines 30-35); these teachings are considered to define the state of the art at the time.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the particular aerosol droplet formation process specified by Sievers, as well as the deposition on to a heated substrate, as taught by Sievers, in the generic disclosure of Chen, with a reasonable expectation of success.  One would have been motivated to do so in the absence of Chen's specification of the aerosol formation methodology particulars since Sievers defines the state of the art with respect to aerosol formation assisted by supercritical carbon dioxide.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2004/0137214 A1, hereafter “Chen”, cited in parent application) in view of Watkins et al. (“US 5,789,027, hereafter “Watkins”, newly cited) and Sievers (“Formation of Aqueous Small Droplet Aerosols Assisted by Supercritical Carbon Dioxide”, Aerosol Science and Technology, 30:1, 3-15, 1999, cited in parent application) as applied to claims 1-3, 6, 8, 9, 11, and 17 above, and further in view of Mehta et al. (US 2005/0220994 A1, published Oct. 6, 2005).
The teachings of Chen, Watkins, and Sievers are delineated above.  Neither of these suggests the time and pressure limitations in claims 4 and 5.
Mehta cures this deficiency.  Mehta teaches deposition of particles from a compressed fluid in a supercritical state in a feed stream (see abstract, in particular; see also [0001] and [0031] in particular).  Mehta specifies that the temperature and pressure are controlled (see [0014]) and may be predetermined in order to carry and deliver the end product (see [0030]-[0031]); Mehta further specifies that the desired formulation parameters (i.e., temperature) provide the characteristics (i.e., saturation) desired in the end product.  Mehta does not specify the particular time and pressure parameters instantly claimed, however Mehta does provide a reasonable expectation of success for these parameters.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made adjust the temperature, time, and pressure as in claims 4 and 5 from the temperature, time, and pressure generally discussed in Chen, with a reasonable expectation of success.  One would have been motivated to do so based on Mehta’s teaching that these conditions allow control of the density of the end product.  Mehta further specifies an acceptable pressure range from 1EE-8 to 100 atm, a range which reasonably would have served as a starting point for routine optimization procedures (see Mehta [0031])(limitation of claim 5).  Further regarding claim 4, Mehta's teaching reasonably would have suggested to the skilled artisan that prolonged sintering from Chen's suggested time would have produced a thicker or more dense particle layering on a substrate, so it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust (increase) the sintering time in order to increase the product/coating thickness in order to depose more product on a substrate.  One would have been motivated to do so as part of routine scientific inquiry.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2004/0137214 A1, hereafter “Chen”, cited in parent application) in view of Watkins et al. (“US 5,789,027, hereafter “Watkins”, newly cited) and Sievers (“Formation of Aqueous Small Droplet Aerosols Assisted by Supercritical Carbon Dioxide”, Aerosol Science and Technology, 30:1, 3-15, 1999, cited in parent application) as applied to claims 1-3, 6, 8, 9, 11, and 17 above, and further in view of Weber et al. (US 8,187,255 B2, issued 5/29/12).
The teachings of Chen, Watkins, and Sievers have been delineated above.  These do not specify the thickness, pore size, titanium substrate, and medical implant parameters instantly claimed.
Weber teaches medical devices including a substrate and at least one porous reservoir containing at least one therapeutic agent disposed over the substrate, at least one nanoporous layer disposed over the at least one porous reservoir, and at least one plugged aperture (see abstract, in particular).  Weber’s materials may be implantable (column 2, line 57)(limit of claim 16) and include a substrate which may be, among other materials, titanium (column 4, lines 25-26)(limit of claim 15).  The structure of the deposited materials may be in the form of nanowires (column 9, line 29 for instance), and nanopores may be formed not exceeding 50 nm in length, and non-nanopores may also be present in a size of greater than 50 nm in length (column 6, lines 5-12)(limitation of claim 13); it is noted that these ranges overlap and therefore render obvious the instantly claimed ranges of nanopores less than 100 nm and pores greater than 100 nm (limitation of claim 13).  Weber further specifies that the layer thickness may be tailored to provide the desired reservoir capacity and therefore drug storage and delivery capacity (see column 8, lines 1-15 for instance).  Weber names 100 nm and 1 to 2 micrometers as acceptable nanoporous layer typical thicknesses (column 7, lines 36-40), thereby rendering obvious the thicknesses recited in instant claims 10 and 12 since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Both Chen and Weber are directed to nanometer functional materials including those which may be used in medical applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the thickness, pore size, titanium substrate, and medical implant parameters suggested by Weber with the materials taught by Chen and Sievers, with a reasonable expectation of success.  One would have been motivated to do so since Weber specifically teaches parameters useful for medical device applications where drug storage and delivery are the intended purpose.  Furthermore, from the values disclosed by Weber et al., one would have been motivated to perform routine optimization procedures in order to achieve the desired end result such as drug capacity and/or storage properties such as stability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2004/0137214 A1, hereafter “Chen”, cited in parent application) in view of Watkins et al. (“US 5,789,027, hereafter “Watkins”, newly cited) and Sievers (“Formation of Aqueous Small Droplet Aerosols Assisted by Supercritical Carbon Dioxide”, Aerosol Science and Technology, 30:1, 3-15, 1999, cited in parent application) as applied to claims 1-3, 6, 8, 9, 11, and 17 above, and further in view of Ford et al. (US 8,057,901 B2, issued Nov. 15, 2011).
The teachings of Chen, Watkins, and Sievers are delineated above.  Neither of these specifies the coating thickness as instantly recited.  
Ford et al. cures this deficiency.  Ford teaches composite materials comprising carbon nanotubes and metal carbonates (see abstract, in particular).  Ford specifies calcium carbonate for forming the nanotube composites to be deposited onto a substrate (see column 8, lines 51-65).
Chen and Ford are both directed to nanowire/nanotube materials.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the calcium substrate as taught by Ford in the products of Chen and Sievers, with a reasonable expectation of success.  One would have been motivated to do so since Ford teaches that calcium carbonate desirably interacts with nanotubes having polar organic functional groups and/or for hydrogen bonding and that these features have desirable benefits in medical and biomedical applications (see column 11, lines 10-20 and lines 36-38).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617